        Case 4:21-cv-02679 Document 1 Filed on 08/17/21 in TXSD Page 1 of 3




                   UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION
                                §
 IN RE GENESIS MARINE, LLC, AS  §                         4:21-cv-2679
                                         Civil Action No. __________
 OWNER OF THE TOWING VESSEL     §
 GENESIS PATRIOT, FOR           §           Admiralty – Rule 9(h)
 EXONERATION FROM OR            §
 LIMITATION OF LIABILITY        §

                                  AD INTERIM STIPULATION

         Petitioner Genesis Marine, LLC (“Genesis”), as owner, of the vessel GENESIS PATRIOT,

its engines, equipment, gear, tackle, etc. (the “Vessel”), instituted a proceeding in this Court for

exoneration from or limitation of liability on account of certain potential claims for injury, loss,

cost, expense, damage, or destruction occasioned by or resulting from the Vessel’s voyage

commencing and ending on or about February 21, 2021. Petitioner prays that a notice be issued to

all persons claiming damages for injury or arising out of the voyage, citing them to appear and

prove their respective claims, and that an injunction issue restraining the prosecution of any and

all other proceedings.

         Petitioner wishes to provide an Ad Interim Stipulation for Value as security for the benefit

of claimants, pending any appraisement of the value of Petitioner’s interest in the Vessel as the

Court may order.

         Petitioner anticipates the possibility that claims may be forthcoming that arise out of the

above-described voyage.

         Petitioner wishes to prevent the commencement or continued prosecution of any and all

suits, actions, or legal proceedings of any nature in any and all courts, except in this proceeding,

with respect to the above-described voyage, and also wish to provide an Ad Interim Stipulation for




PD.34786442.1
        Case 4:21-cv-02679 Document 1 Filed on 08/17/21 in TXSD Page 2 of 3




Value as security for the claimants, pending appraisal, if any, of the amount of Petitioner’s interest

in the Vessel.

         Petitioner therefore stipulates the sum of FIVE MILLION SIX HUNDRED SEVENTY

THOUSAND U.S. DOLLARS ($5,670,000.00) with interest at six percent per annum from the

date hereof, and costs, as the maximum value of Petitioner’s interest in the Vessel at the end of the

Vessel’s voyage, or will otherwise comply with the Court’s order as provided by Supplemental

Rule F for Certain Admiralty and Maritime Claims & Asset Forfeiture Actions of the Federal Rules

of Civil Procedure, pending which this Stipulation will stand as security for all claims in this

limitation proceeding.



                                                      Respectfully submitted,

                                                      /s/ Justin C. Warner
                                                     Evans Martin McLeod
                                                     LA Bar No. 24846
                                                     Fed ID 411950
                                                     365 Canal Street, Suite 2000
                                                     New Orleans, Louisiana 70130-6534
                                                     Telephone: 504-566-1311
                                                     Telecopier: 504-568-9130
                                                     Email: Marty.McLeod@phelps.com

                                                      ATTORNEY-IN-CHARGE FOR
                                                      PETITIONER GENESIS MARINE,
                                                      LLC

OF COUNSEL:
PHELPS DUNBAR LLP
Justin C. Warner,
LA Bar No. 37349
Fed ID 3326606
365 Canal Street, Suite 2000
New Orleans, Louisiana 70130-6534
Telephone: 504-566-1311
Telecopier: 504-568-9130
Email: Justin.Warner@phelps.com



                                                -2-
PD.34786442.1
        Case 4:21-cv-02679 Document 1 Filed on 08/17/21 in TXSD Page 3 of 3




-and-

Stormy L. Strickland
Texas Bar No.: 24117159
Fed ID No.: 3565005
910 Louisiana St., Suite 4300
Houston, Texas 77002
Telephone: (713) 626-1386
Facsimile: (713) 626-1388
Email: stormy.strickland@phelps.com




                                       -3-
PD.34786442.1
